DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Request for Continued Examination filed on 05/12/2021
Application is a CIP of Application 16/017,566 (Abandoned) filed on June 25, 2018
Claims 1 and 17 are independent
Claims 2-3 and 18-19 have been cancelled
No claims were amended
Claims 1, 4-17 are pending

Response to Arguments
Applicant's arguments filed 05/12/2021 have been fully considered. 
In view of the Amended Specification filed on 05/12/2021, the objections to the Specifications have been withdrawn.
Applicant’s arguments, with regards to the USC 102 and USC 103 rejections have been considered.  Applicant’s arguments with regards to the independent claim made on page 9-11 have been fully considered but are not persuasive.  In the Final Rejection filed on 03/04/2021, Examiner has used Sano reference to reject the limitation “wherein the refractive index of PDAF micro-lens is lower than the refractive index of the coating layer”.  In the arguments/Remarks filed on 05/12/2021, Applicant on page 11 states that “the refractive index of the lower lower refraction index than the on-chip microlens 27”.  Therefore Examiner believes that Hepper in view of Otsuka and Sano continue to teach all the limitations as claimed in the independent and dependent claims.
In view of the above arguments, Examiner would like to maintain the rejections as detailed in the following action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hepper (U.S. Patent Publication Number 2016/0269662 A1) in view of Otsuka et al. (U.S. Patent Publication Number 2012/0086093 A1) and further in view of Sano et al. (U.S. Patent Number 5,796,154).

Regarding Claim 1, Hepper discloses an image sensor pixel array (Fig 1 – image sensor 14), comprising: 
(¶0014; Image sensor 14 includes photosensitive elements e.g. pixels); and 
a plurality of phase detection auto-focus (PDAF) pixel units to gather phase information (¶0015; process data gathered by phase detection pixels in Image sensor 14), wherein:
each of the PDAF pixel units is substantially surrounded by the image pixels (Figs 4 and 5 show a cross sectional view of an image sensor with phase detection pixels (420) and image pixels (418, 404)); 
each of the PDAF pixel units includes at least one PDAF pixel (Fig 4 shows that the phase detection pixel has at least one phase detection pixel), wherein: 
the PDAF pixel includes a first photodiode (PD) disposed in a semiconductor substrate (Fig 5 – photodiode PD1) and a first micro-lens covers the PDAF pixel (Fig 5 – microlens 412); 
the image pixel includes a second PD disposed in the semiconductor substrate and a second micro-lens covers the image pixel (Fig 5 also shows that there is second phase detection photodiode PD2 which also has a microlens 408), wherein:
the first PD is identical to the second PD, and the first micro-lens is identical to the second micro-lens (Fig 5 – the photodiode PD1 and the microlens 408 in these pixels are identical); and 
a coating layer (Fig 5 – support structure 410 and described in ¶0037) disposed on both the first micro-lenses and the second micro-lenses, wherein the coating layer forms a flattened surface across the image sensor pixel array (In ¶0037 Hepper discloses that the image sensor may be coated with a layer and the figure shows that the structure is flattened on the surface); 
a PDAF micro-lens disposed on the coating layer, wherein the PDAF micro-lens covers a PDAF pixel unit (Fig 5 further discloses the micro lens 412).
However, Hepper fails to clearly disclose wherein a refractive index of the coating layer is lower than a refractive index of the first micro-lens and the second micro-lens.
Instead in a similar endeavor, Otsuka discloses wherein a refractive index of the coating layer is lower than a refractive index of the first micro-lens and the second micro-lens (In Fig 1 and in ¶0022, ¶0065 Otsuka teaches “a second inorganic film formed on a surface of the first inorganic film and having a lower refraction index than the on-chip microlens 27”); and 
Hepper and Otsuka are combinable because both are related to solid state imaging device using microlens.  
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the material of film that has a lower refractive index than the microlens as taught by Otsuka in the device as disclosed by Hepper. 
The suggestion/motivation for doing so would have been “reduce the light reflecting from the surface of the microlens 27 as much as possible and substantially removing the reflecting light” as disclosed by Otsuka in ¶0073. 
Hepper in view of Otsuka fails to clearly disclose wherein a refractive index of the PDAF micro-lens is lower than the refractive index of the coating layer.
Instead in a similar endeavor, Sano discloses wherein a refractive index of the PDAF micro-lens is lower than a refractive index of the coating layer (Sano in Col 2, lines 30-50 teaches the used of two layers of microlens positioned on upper and lower sides.  He also teaches that the upper and lower microlenses have substantially the same photorefractive index and almost equivalent photopermeability.  But he also teaches that the photorefractive index of the upper and lower microlense is larger than the average refractive index of the film from the semiconductor surface. Also see Col 9, lines 1-20 in Sano.). 
Hepper, Otsuka and Sano are combinable because all are related to solid state imaging device using microlens.  
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the material of film that has a lower refractive index than the microlens as taught by Otsuka and have two layer microlens which has a refractive index higher than the film as taught by Sano in the device as disclosed by Hepper
The suggestion/motivation for doing so would have been to “prevent the light gathering rate of oblique light from decreasing and possessing high sensitivity and excellent image characteristics” as disclosed by Sano in Col 2, line 25-35. 
Therefore, it would have been obvious to combine Hepper, Otsuka and Sano to obtain the invention as specified in claim 1.

Regarding Claim 4, Hepper in view of Otsuka and Sano discloses further comprising: a first interlayer dielectric layer disposed on the semiconductor substrate (Otsuka: Fig 1 and in ¶0063 Otsuka teaches that the insulating film 25 is on the entire surface.  It is well known in the art that dielectric materials are insulators); a color filter array disposed on the first interlayer dielectric layer (Otsuka: Fig 1 – color filter array 26); a second interlayer dielectric layer disposed on the color filter array (Otsuka: Fig 1 – layers 31 and 32 which is also designated by 33 and in ¶0067 Otsuka teaches that the inorganic film 31 is made of SiN or SiON). 

Regarding Claim 5, Hepper in view of Otsuka and Sano discloses wherein a refractive index of the second interlayer dielectric layer is not lower than a refractive index of the first micro-lens (Otsuka: ¶0066) and the second micro-lens (Otsuka: ¶0066). 

Regarding Claim 6, Hepper in view of Otsuka and Sano discloses wherein a PDAF pixel unit includes two PDAF pixels adjacent to each other arranged to form a 2x1 pattern (Hepper: Hepper discloses this in Fig 5 – PDAF 420 and microlens 412). 

Regarding Claim 7, Hepper in view of Otsuka and Sano discloses wherein a PDAF pixel unit includes four PDAF pixels adjacent to each other arranged to form a 2x2 pattern (Hepper: Hepper discloses this in ¶0044 where he discloses that the microlens may be included that cover the entire array and in ¶0048 Hepper clearly disclose that the phase detection pixels may be arranged in a square 2x2 or 3x3 arrangements). 

Regarding Claim 8, Hepper in view of Otsuka and Sano discloses wherein the PDAF micro-lens covers both PDAF pixels of the PDAF pixel units (Hepper: Fig 5 clearly shows this feature). 

Regarding Claim 9, Hepper discloses wherein the PDAF pixels of the PDAF pixel units include green color filters aligned with first micro-lenses of the PDAF pixels (Hepper: ¶0034: color filter array with a known pattern such as Bayer color filter pattern). 

Regarding Claim 10, Hepper in view of Otsuka and Sano discloses wherein a left half of the incident light is directed and focused to a first PDAF pixel of the PDAF pixel unit, and a right half of the incident light is directed and focused to a second pixel of the PDAF pixel unit (Hepper: Fig 2B and 2C clearly show this feature). 

Regarding Claim 11, Hepper in view of Otsuka and Sano discloses further comprising isolation regions between adjacent PDs in the semiconductor substrate (Hepper: Fig 2-7; ¶0048; phase detection pixels may be separated from a corresponding phase detection pixels by one intervening pixel, two intervening pixels or more than two intervening pixels). 

Regarding Claim 12, Hepper in view of Otsuka and Sano discloses further comprising isolation regions between adjacent PDs in the semiconductor substrate, (Hepper: Fig 2-7; ¶0048; phase detection pixels may be separated from a corresponding phase detection pixels by one intervening pixel, two intervening pixels or more than two intervening pixels). 

Regarding Claim 13, Hepper in view of Otsuka and Sano discloses wherein the PDAF pixel unit includes a single half- shield (HS) PDAF pixel (Hepper: In ¶0037 Hepper discloses that a mask may be used to cover the phase detection pixels to prevent the portions of the photoresist that cover the phase detection pixels from being exposed to light). 

Regarding Claim 14, Hepper in view of Otsuka and Sano discloses wherein the HS PDAF pixel includes a half shield, wherein the half shield blocks a first half of the incident light, and a second half of the incident light passes through a clear filter in the HS PDAF pixel (Hepper: In ¶0037 Hepper discloses that a mask may be used to cover the phase detection pixels to prevent the portions of the photoresist that cover the phase detection pixels from being exposed to light). 

Regarding Claim 15, Hepper in view of Otsuka and Sano discloses wherein the half shield blocks a left half of the incident light, and a right half of the incident light passes through the clear filter in the left half of the HS PDAF pixel (Hepper: Fig 2B and 2C clearly show this feature; In ¶0037 Hepper discloses that a mask may be used to cover the phase detection pixels to prevent the portions of the photoresist that cover the phase detection pixels from being exposed to light). 

Regarding Claim 16, Hepper in view of Otsuka and Sano discloses wherein the half shield blocks a right half of the incident light, and a left half of the incident light passes through the clear filter in the right half of the HS PDAF pixel (Hepper: Fig 2B and 2C clearly show this feature; Hepper: In ¶0037 Hepper discloses that a mask may be used to cover the phase detection pixels to prevent the portions of the photoresist that cover the phase detection pixels from being exposed to light).

Regarding Claim 17, this is a method for manufacturing which has limitations parallel to Claim 1.  Claim 17 is rejected on the same grounds as Claim 1.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PADMA HALIYUR/Primary Examiner, Art Unit 2698